Citation Nr: 1741527	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-30 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's mother




ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to June 1991.  The Veteran died in August 2010.  The appellant is his widow.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction has since been transferred to the RO in Detroit, Michigan.

In May 2017, the appellant and the Veteran's mother testified during a Board hearing in Detroit, Michigan, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran's death in August 2010 was not related to a service-connected disability or service in any other way.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims service connection for the cause of the Veteran's death.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Dependency and indemnity compensation (DIC) benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), (b) and (d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board notes that the appellant initially appealed denial of service connection for cause of the Veteran's death along with entitlement to DIC benefits under 38 U.S.C.A. § 1151 based on the Veteran's death at a VA medical facility.  Benefits under 38 U.S.C.A. § 1151 were subsequently granted in a February 2013 rating decision.  Subsequently, however, in May 2015 the appellant entered into an agreement with the United States, which settled a claim filed under the Federal Tort Claims Act (FTCA).  As part of the agreement, unpaid benefits awarded under 38 U.S.C.A. § 1151 were to be suspended until the aggregate amount of benefits which would be paid equaled the total amount of the settlement under 38 U.S.C.A. § 1151(b).  As such, the issue of entitlement to service connection for the cause of the Veteran's death is not moot because such an award would entitle the appellant to receive DIC benefits notwithstanding the settlement of her FTCA claim.

The Veteran's only service-connected disability was chronic fatigue syndrome, granted posthumously in a February 2011 rating decision.

VA treatment records reflect that in July 2010 the Veteran was admitted to the Atlanta VA Medical Center for treatment of bipolar disorder and depression.  In August 2010 he was treated with electroconvulsive therapy (ECT).  On the first attempt he developed hypoxia with the induction of anesthesia, and the procedure was aborted.  The next day a second attempt was made and he was intubated, but following the procedure he was noted to be markedly dyspneic.  He was admitted to intensive care where he was eventually re-intubated with mechanical ventilation.  He developed marked hyperthermia and continued to deteriorate.  He died four days after undergoing ECT.  An autopsy determined cause of death to be respiratory failure with subsequent cardiac arrest, though findings were nonspecific as to the etiology.  His death certificate listed causes of death of acute respiratory distress syndrome and malignant hyperthermia.

In her February 2011 notice of disagreement, the appellant stated that she believed her husband's death was related to service because of his Gulf War Syndrome issues.  She stated her belief that these medical issues contributed to his death.

In January 2012, VA received a letter from the Veteran's private physician dated July 2010 discussing his then-current diagnoses.  The letter is essentially identical to another letter signed by the same physician dated October 2009 and submitted to VA by the Veteran in January 2010.

In an October 2012 opinion, a private physician certified in internal medicine with special qualifications in critical care opined that the Veteran died as a result of mismanagement of his care while under intensive care, specifically the failure to have qualified anesthesia personnel re-intubate him earlier.  The physician identified the Veteran's sleep apnea as a known factor that should have alerted his caregivers of his challenging airway.

In a January 2013 opinion, a private anesthesiologist opined that the Veteran's initial ECT attempt should not have been aborted, and that after he underwent ECT he was extubated prematurely and subsequently his airway was mismanaged.  These and subsequent deviations from the standard of care led to his death.

In a statement received in October 2013, the appellant stated that the Veteran died while being treated for depression with bipolar disorder, which should have been service-connected.

At her May 2017 hearing, the appellant's representative noted that the Veteran was seeking service connection for his depression at the time of his death.  Additionally, the Veteran's mother stated that he died both because of VA's mistakes and because his depression was from the war.

The Board finds that the evidence weighs against a finding that the Veteran's death in August 2010 was related to a service-connected disability or related to service in any other way.  His only service-connected disability was chronic fatigue syndrome, and there is no indication in either the medical records or the appellant's statements that suggest a relationship between that disability and the Veteran's death.  The Veteran died while he was being treated for bipolar disorder with depression, and there is some indication that his sleep apnea may have contributed to the complications that arose when he underwent ECT.  The denial of service connection for both bipolar disorder and a sleep disorder was last adjudicated in a February 2011 statement of the case, which denied service connection for both disabilities based on a finding that they did not arise in service and were not otherwise related to service.  The Board finds no basis to disagree with this finding.  Indeed, the only subsequent evidence regarding these claims is the July 2010 private physician letter (submitted January 2012), essentially identical to a prior letter submitted in January 2010, and the statements of the appellant and the Veteran's mother, which essentially duplicate statements made by the Veteran when he filed his prior denied claim.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's death in August 2010 was related to a service-connected disability or related to service in any other way.  Service connection for the cause of the Veteran's death is therefore denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


